Case 3:20-bk-31040      Doc 32   Filed 08/19/20 Entered 08/19/20 13:00:15           Desc Main
                                 Document Page 1 of 2



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.

IT IS SO ORDERED.




Dated: August 19, 2020




                             UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION AT DAYTON

IN RE:                                                  CASE NO: 20-31040
    Kevin Wagner                                                 (Chapter 13)
    Mary Wagner
                                    Debtors             JUDGE GUY R. HUMPHREY


                   ORDER CONFIRMING CHAPTER 13 PLAN (DOC. 8)
                         AND AWARDING ATTORNEY FEES

This matter is before the Court on the Chapter 13 Plan submitted by the Debtors including
any amendments ("Plan"). Having reviewed the Plan, and noting that any objections have
been withdrawn, resolved or overruled, the Court finds that the Plan satisfies the
requirements of 11 U.S.C. §1325. The Plan is CONFIRMED, subject to the following:

1. Any stipulations or other orders entered in this case relating to the Plan are
incorporated into this Order.

2. The Debtors shall make monthly payments to the Trustee until the Plan is completed, for
a period not to exceed sixty (60) months. The monthly payments shall be by payroll
deduction, unless otherwise ordered by the Court or agreed to by the Trustee. Payments
shall be sent to JOHN G. JANSING, CHAPTER 13 TRUSTEE, P.O. BOX 6002,
MEMPHIS, TN 38101-6002

3. All property acquired by the Debtors after the commencement of the case and before
the case is closed is within the jurisdiction of the Court.

                                          Page 1 of 2
Case 3:20-bk-31040     Doc 32    Filed 08/19/20 Entered 08/19/20 13:00:15          Desc Main
                                 Document Page 2 of 2



4. Except as provided by Local Bankruptcy Rule 6004-1(c)(3), the Debtors shall not sell,
dispose of or transfer any property without the written approval of the Trustee or order of
the Court. See Local Bankruptcy Rule 6005-1(c) and (d).

5. The Debtors shall fully and timely disclose to the Trustee and file any appropriate
notice, application or motion with the Court in the event of any change of the Debtors'
address, employment, marital status, or child or spousal support payments.

6. The Debtors shall keep the Trustee informed as to any claim for or expected receipt of
money or property regarding personal injury, workers compensation, social security,
buyout, severance package, lottery winning, inheritance, or any other funds to which the
Debtors may be entitled to or becomes entitled to receive. Before the matter can be
settled and any funds distributed, the Debtors shall comply with all requirements for filing
applications or motions for settlement with the Court as may be required by the Bankruptcy
Code, the Bankruptcy Rules or the Local Bankruptcy Rules.

7. The Debtors shall not incur any non-emergency consumer debt, including the refinancing
of real property debt or purchases on credit in excess of $1000, without the written
approval of the Trustee or order of the Court. See Local Bankruptcy Rule 4001-3(b).

8. The stay under 11 U.S.C. §362(a) and, if applicable, 11 U.S.C. §1301(a) is terminated
as to any surrendered property listed in Paragraph 6 of the Plan.

9. THE VIOLATION BY THE DEBTORS OF ANY PROVISIONS OF THIS ORDER OR
THE PLAN MAY RESULT IN DISMISSAL OF THE CASE OR DENIAL OF
DISCHARGE AND OTHER SANCTIONS.

10. Unless otherwise ordered by the Court, the attorney for the Debtors is allowed the
attorney fee set forth in the Disclosure of Compensation of Attorney for Debtor and
Application for Allowance of Fees in Chapter 13 Case (LBR Form 2016-1(b)), provided
the amount requested does not exceed $3,700. See Local Bankruptcy Rule 2016-1(b)(2)
(A) and (B), (the "No Look Fee").

    IT IS SO ORDERED.



Copies:

   All Creditors And Parties In Interest.
